Citation Nr: 1751957	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-41 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as due to residuals of a head injury.

2.  Entitlement to service connection for tinnitus, to include as due to residuals of a head injury. 

3.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

These matters were previously before the Board in March 2014, and September 2014.  In March 2014 the Board found new and material evidence to reopen the Veteran's claim of service connection for residuals of a head injury and remanded the claims for further development.  The Board again remanded the claims for further development in September 2014.  

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his headaches are residuals of his in-service head injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has residuals of a in-service head injury.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has headaches, or any other residuals, that are due to an in-service head injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's headaches are etiologically related to the Veteran's in-service head injury.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board has reviewed all of the evidence in the record. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claims.

The Veteran's service treatment records (STRs) provide that the Veteran suffered a contusion to the left side of his head around his ear area when he was struck with a metal hatch.  In November 2009 the Veteran submitted a claim for service connection for residuals of this in-service head injury, stating that he had experienced headaches and nystagmus since his in-service injury.  

The Veteran underwent VA examinations for headaches in July 2012.  The examiner diagnosed the Veteran with episodic non-specific headaches but provided a negative service-connection nexus opinion.  However, in a March 2014 decision the Board found that the VA headaches examination and opinion was not adequate to address the Veteran's residuals of an in-service head injury.  Therefore, the Board will not rely on the opinion from the July 2012 VA examination in this decision.  The Veteran underwent a VA examination for a traumatic brain injury (TBI) in April 2014.  However, the Board again found the examiner's opinion to be inadequate, in a September 2014 decision,  and remanded the issue pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998) for an addendum opinion.  Therefore, the Board will not rely on the opinion from the April 2014 VA examination in this decision.  

What is left to consider are the remaining VA addendum opinions obtained pursuant to the Board's September 2014 remand directives and the Veteran's lay statements.

In October 2014 an addendum opinion was provided by the VA examiner who conducted the April 2014 examination.  The examiner opined that the Veteran sustained a concussion as a result of the head injury sustained in-service.  The examiner further opined that the Veteran had a TBI which was at least as likely as not due to the in-service head injury.  In September 2016 the examiner authored an additional clarifying opinion stating that the Veteran did not have any TBI "that would account for any residuals."  As rationale for this conclusion, the examiner conceded that the Veteran was struck in the head by a hatch, but noted that there was no ensuing treatment or complaints consistent with a TBI.  The examiner further stated that the Veteran's claimed residuals of a head injury were less likely than not incurred in or caused by the Veteran's in-service head injury because the Veteran did not have a TBI "of any magnitude that would produce residuals."

While the aforementioned VA addendum opinions are conflicted as to the existence of a TBI and residuals thereof, it is clear to the Board that the Veteran suffered an in-service injury in the form of a head injury.  Additionally the Veteran has endorsed experiencing headaches ever since the in-service injury and has been diagnosed with episodic non-specific headaches by a VA examiner.  The Veteran is competent to describe what he experiences, specifically his headaches which are capable of lay observation.  See Layno, 6 Vet. App. at 470.  Furthermore, there is no adequate medical evidence of record distinguishing the Veteran's headaches from his in-service head injury or providing a negative nexus opinion.  Therefore, affording the Veteran the benefit of the doubt, the evidence is at least in equipoise that the Veteran's headaches are residuals of the Veteran's in-service head injury.  


ORDER

Entitlement to service connection for residuals of a head injury, headaches, is granted.



REMAND

During the course of the appeal the Veteran has contended that his bilateral hearing loss and tinnitus may be a result of his in-service head injury.  These issues were previously remanded as inextricably intertwined with the Veteran's claim for service connection for residuals of a head injury.  

In light of the Board's decision to grant service-connection for headaches as a residual of the Veteran's in-service head injury the Veteran should be afforded a VA examination to determine whether his bilateral hearing loss and tinnitus is caused or aggravated by the service-connected residuals of a head injury, headaches.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed bilateral hearing loss and tinnitus.  The claims file and copies of any additional pertinent records should be made available to the examiner for review.

Based on the examination and review of the record, the examiner should answer the following questions:

a.  Is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed bilateral hearing loss is caused by the Veteran's service-connected residuals of a head injury, headaches? 

b.  If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that any currently diagnosed bilateral hearing loss is aggravated by the Veteran's service-connected residuals of a head injury, headaches?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

c.  Is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's tinnitus is caused by the Veteran's service-connected residuals of a head injury, headaches?

d.  If not, is it at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran's tinnitus is aggravated by the Veteran's service-connected residuals of a head injury, headaches?  The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claims on appeal in light of all the evidence of record. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


